OPINION — AG — ** COURTHOUSE SPACE FOR COURT OFFICERS ** THE DESIGNATION AND ALLOCATION FOR COURTHOUSE SPACE FOR COURT OFFICERS IS A MATTER FOR THE DETERMINATION OF THE BOARD OF COUNTY COMMISSIONERS SUBJECT, HOWEVER, TO THE REQUIREMENTS OF 19 O.S. 401 [19-401], 19 O.S. 403 [19-403] . THERE IS 'NO' AUTHORITY FOR USING MONEYS FROM THE COURT FUND TO RENT, LEASE, PURCHASE OR BUILD ADDITIONAL OFFICES OR COURTROOM SPACE NECESSARY FOR OPERATION OF THE DISTRICT COURTS, WITH THE ONE EXCEPTION THAT MONEY FROM THE COURT FUND MAY BE USED TO RENT PRIVATELY OWNED QUARTERS FOR SPECIAL JUDGES IN COUNTIES OVER 300,000 ACCORDING TO THE LASTEST FEDERAL CENSUS. (ROOM, COURTHOUSE SPACE, RENTAL, PURCHASE THEREOF) CITE: 20 O.S. 1304 [20-1304], 19 O.S. 771 [19-771] [19-771], 19 O.S. 778 [19-778], OPINION NO. 71-296, OPINION NO. 63-304, OPINION NO. MARCH 24, 1055 — WHYTE, 20 O.S. 1305 [20-1305] (TODD MARKUM)